Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to July 30, 2018.  The CAS number of naringenin is 480-41-1 and the CAS number of Trolox™, a synthetic compound, is 53188-07-1.
A reading of the specification as in paragraph 8 reveals the point of novelty resides in the addition of naringenin to a standard solution for transporting or cryopreserving cells.  The additional components and concentrations are conventional in this art.

Claims 35-37, 40-41, 44-50 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a composition comprising all natural produces without significantly more. The claim(s) recite(s) a composition of naringenin, a buffer and a sugar. This judicial exception is not integrated into a practical application because all of the components of the composition are found in nature. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a composition of all natural components.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, all of the components of the claimed composition are found in nature.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to a composition where the intended use of the composition does not lend patentability. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, none of the components are markedly changed.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.  


	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35-37, 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a citrus fruit.
Most citrus fruits such as grapefruit contain naringenin, buffers, salts, and sugars in varying concentrations.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35-54 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of each of DaPozzo and Yarmush in view of Doorschodt.
DaPozzo (Oxidative Medicine and Cellular Longevity) entitled "The Citrus Flavanone Naringenin Protects Myocardial Cells Against Age Associated Damage" supplied by Applicants, teaches in the abstract, activities of naringenin include reducing cellular damage, antioxidant effects, and prevent cellular senescence of cardiac cells.  On page 2 column 1 under Materials and Methods, naringenin was dissolved in DMSO and further diluted in cell culture medium.  The medium was DMEM which contains HEPES buffer and glucose plus penicillin and streptomycin were added.
Yarmush (2014/0030231) entitled "Methods and Compositions for Preserving Tissues and Organs" teaches tissue preservation solutions, in paragraph 52 the solution contains insulin, glutamine, penicillin, and streptomycin.  In paragraph 55 a metabolic suppressant agent may be naringenin.  In paragraphs 246 and 256, 259 the solution contains various types of buffers and salts as well as glucose and other carbohydrates.  In paragraph 346 Williams medium E is described.  See the claims.
The claims differ from the above references in that they specify a synthetic buffer, which is not further described in the claims, plus Trolox™ which is a synthetic antioxidant, not a buffer component.
Doorschodt (2018/0070582) entitled "Organ Preservation Composition" teaches in paragraphs 57-58, osmotic pressure modifiers include dextrans.  In paragraphs 60-72 addition components include buffers, ions, dextran, and free radical inhibitors including Trolox™ and vitamin E.    
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to include a synthetic buffer and Trolox™ in the compositions for cell and organ preservation taught by each of DaPozzo and Yarmush which both teach the benefits of naringenin, and to further include Trolox™ because Doorschodt teaches the benefits of free radical inhibitors in organ preservation solutions.  Regarding the claimed concentrations of the components, as such solutions are conventional in this art, it would not require undue experimentation to determine the desired concentrations of the claimed components in such solutions.  No criticality is seen in the broad concentration ranges claimed.  Further, the references of record teach the same components in preservation solutions for the same function with wide ranges of concentration.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nascimento (Toxicology Letters) teaches citrus flavanones and their effects.
Dou (British J of Nutrition) teaches effects of naringenin.
Rabausch (2019/0203240) entitled "Methods for the Production of Rhamnosylated Flavonoids" teaches on page 29 paragraph 213 cell media are described with buffers, salts, a feed solution of glucose and other standard components.  On page 34 in Tables A7 and A8, naringenin is in the compositions.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655